Title: To John Adams from Francis Dana, 23 April 1782
From: Dana, Francis
To: Adams, John



St: Petersbourg April 12/23. 1782
My dear Sir

I see with infinite satisfaction the progress our affairs have made in Holland within a short time, and that you will soon be able to put the finishing hand to your business. No one can more sincerely rejoice in the honour you will merit and acquire by it, than I shall. That Nation, after much internal struggling, seems at last to have adopted an almost universal sentiment upon the propriety, or rather necessity of forming an intimate commercial connection with us, and this, without loss of time. They have been doubtless justly alarmed by the late important change in the Councils, and the system of Great Britain; and have wisely resolved not to suffer her to get the start of them, by adjusting her commercial connections with America, before they have concluded their Treaty with us. They well know how much is risqued by any further delay. Hence their present zeal to acknowledge our Independence. I wish others saw their Interest to do the same thing, in as clear a light, and did not longer think of the glory of mediating a peace, which in the end they may miss of; for it is evident to every one, who will attentively consider the late measures of Britain, that She means to settle her peace with America, without the participation of any Mediators, well knowing the great danger to which her most important commercial Interests will be exposed if they pass through such a Medium. Her aim will be to exclude the other Maritime Powers, as far as possible from the benefits of our Commerce. To effect this, She will make great sacrifices in some respects. You know what I allude to—The critical moment for the Maritime Powers of Europe has already arrived. They may never, or at least for a long time to come, again see so fair an occasion to promote their essential Interests, if they suffer this moment to slip by without fixing their connections with America. It must be apparent to them all, the Neutral Powers I mean, that no just objections can now be made to a measure of this sort, since the British themselves have felt the necessity of publickly proclaiming to the World their utter inability to obtain the great object of their war, the subjugation of the United States, or of any one of them; and even made the attempt to do this, criminal—With what face can they pretend to claim any dominion over that Country, or to require the Neutral Powers to forbear the acknowledgment of our Indendence, till they themselves shall have ac­knowledged it? Or in other words, to rest idle Spectators, as I have before said, till Britain has adjusted all her commercial Interests with America, as far as possible to their exclusion—Do you ask whether this will probably be the case here, I can’t say that it will not. For besides that I have some reason to suppose this Government not yet properly informed, I may say, of the immense Interest it has at stake relative to the Commerce of our Country, I know the British will not fail constantly to hold up to Her Imperial Majesty the glory of mediating a Peace between the great belligerant Powers, while they are secretly carrying on a Negociation as above with the United States—Shou’d you ask me if it is not practicable to give those in Government just Ideas upon the nature of the commerce of the two Countries, I must say I have taken such measures to this end, as the peculiar state of things will admit of. I dare not yet expose the dignity of the United States by making any official advances—They may be rejected—I am not yet satisfied that they wou’d not be. The cry of Mediation I know wou’d open upon me. It is necessary therefore first to do away all errors upon this subject of commerce, to establish the great mutual Interest the two Nations have in a close and intimate connection with each other—to point out the danger this Interest is exposed to in the present critical state of affairs, by delay. When this is done (and I flatter myself the task is very easy, if the door is open to me) I shall have nothing to apprehend from mere sounds or words. Her Majesty wou’d most certainly pursue the great Interests of her Empire, and not suffer herself to be diverted from that pursuit by any dazling prospects of glory which the British, or any others, might hold out. She too much wisdom not to change her system when affairs have changed their Face, and not to improve every favourable occasion which the course of events may present to her, for the benefit of her Empire—I agree with you that glory and interest are both united in our Case—that her Majesty cou’d not by any line of conduct more effectually promote both, than by stepping forth at this moment and acknowledging the Independence of the United States, and forming a commercial Treaty with them—that there is nothing to fear from any quarter—that the example of so illustrious a Sovereign wou’d probably be followed by the other Neutral Maritime Powers, and wou’d infallibly restore peace and tranquility to both Worlds; and that all Europe wou’d partake equally in the benefits of our commerce, or at least, wou’d enjoy an equal freedom in it. But, my dear Sir, if instead of this, America cannot obtain a hearing, which is all she wants to ensure her success, where ever national Counsels are influenced by national Interests, and Her Majesty shou’d persevere in her system of Mediation, notwithstanding the change in affairs, is not the consequence plain: America will make the best bargain in her power with Britain, and She can now clearly make an advantageous one. When this is done Her Majesty, and the other Neutral Powers will certainly see, though too late, the importance of the present moment while all is open between Britain and America, to the Interests of their respective Empires. I will only add May they be wise in season—may they follow the example which Holland is setting them, and which She wou’d have set them at this moment, had she been in profound peace with Britain, even at the hazard of a War little as she delights in it, rather suffer herself to be foreclosed in her great commercial Schemes—Pray give me the earliest possible intelligence, if only in a single line, of your entering upon your negotiation, of its progress and conclusion—whether your last business will be taken up &c.

Adieu, my dear Sir, believe me to remain with much respect and the most sincere friendship Yours &c

